t c no united_states tax_court william d and joyce m reimels petitioners v commissioner of internal revenue respondent docket no filed date while actively serving in the u s armed_forces in the vietnam conflict h was exposed to agent orange and consequently developed lung cancer during h received social_security disability insurance benefits on account of his lung cancer held the social_security disability insurance benefits that h received in are includable in ps’ gross_income under sec_86 i r c and are not excludable under sec_104 i r c 78_tc_864 affd 709_f2d_1206 8th cir followed william d reimels and joyce m reimels pro sese linda p azmon for respondent opinion thornton judge respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax after concessions the only issue for decision is whether social_security disability insurance benefits that mr reimels received in are excludable from petitioners’ income under sec_104 background the parties submitted this case fully stipulated pursuant to rule we incorporate herein the stipulated facts when petitioners filed their petition they resided in hicksville new york from date to date mr reimels served in the u s armed_forces he was highly decorated for his combat service in vietnam while serving there he was exposed to agent orange an instrumentality of war after serving in vietnam mr reimels was employed in the private sector until date when he was diagnosed unless otherwise indicated section references are to the internal_revenue_code in effect for the taxable_year in issue and rule references are to the tax_court rules_of_practice and procedure agent orange is an herbicide and defoliant that was used widely in the vietnam conflict it contains dioxin and has been shown to possess residual postexposure carcinogenic and teratogenic properties in humans pdr medical dictionary 2d ed with lung cancer this illness resulted from his exposure to agent orange during his vietnam combat service on date mr reimels applied for disability insurance benefits with the social_security administration claiming disability on account of his lung cancer on date the social_security administration determined that mr reimels was entitled to disability insurance benefits on date mr reimels applied for service- connected disability compensation with the veterans’ administration on date the veterans’ administration awarded mr reimels a percent service connected disability on the basis of his exposure to agent orange and his diagnosis of lung cancer in mr reimels received dollar_figure in disability insurance benefits from the social_security administration he also received service-connected disability compensation from the veterans’ administration which petitioners allege totaled dollar_figure per month on their joint federal_income_tax return petitioners excluded from their gross_income mr reimels’s social_security in the department of veterans affairs codification act publaw_102_83 105_stat_378 congress redesignated the veterans’ administration the department of veterans affairs for convenience we refer to the veterans’ administration consistent with the language used in sec_104 disability insurance benefits as well as the disability compensation that he received from the veterans’ administration by notice_of_deficiency respondent determined that mr reimels’s social_security disability insurance benefits were includable in petitioners’ gross_income to the extent provided in sec_86 discussion i inclusion of social_security_benefits in gross_income before social_security_benefits were excluded from the recipient’s gross_income see eg revrul_70_217 1970_1_cb_13 this longstanding practice ended with the enactment of sec_86 as part of the social_security amendments of publaw_98_21 97_stat_80 the legislative_history indicates that congress made this change to shore up the solvency of the social_security trust funds and to treat more nearly equally all forms of retirement and other income that are designed to replace lost wages s rept pincite 1983_2_cb_326 sec_86 requires the inclusion in gross_income of up to percent of social_security_benefits received including social_security disability insurance benefits see eg joseph v sec_86 defines social_security_benefits to include any amount received by reason of entitlement to a monthly benefit under tit ii of the social_security act u s c secs continued commissioner tcmemo_2003_19 thomas v commissioner tcmemo_2001_120 maki v commissioner tcmemo_1996_209 absent some exception then mr reimels’s social_security disability insurance benefits are includable in petitioners’ gross_income as provided in sec_86 and as respondent determined in the notice_of_deficiency the question is whether sec_104 provides an exception that allows petitioners to exclude mr reimels’s social_security disability insurance benefits from gross_income ii exclusion_from_gross_income under sec_104 a the parties’ contentions sec_104 excludes from gross_income certain compensation_for injuries or sickness petitioners rely upon sec_104 which excludes from gross_income amounts received as a pension annuity or similar allowance for personal injuries or sickness resulting from active_service in the armed_forces of any country petitioners contend that the requirements of sec_104 are met because the social_security administration granted mr reimels’s disability insurance benefits solely on the basis of his disability which resulted from mr reimels’s active_service in the u s armed_forces continued ie amounts received as disability insurance benefits respondent does not dispute that mr reimels’s social_security disability insurance benefits were received as a pension annuity or similar allowance within the meaning of sec_104 consequently for present purposes we assume that they were nor does respondent dispute that mr reimels has suffered personal injuries or sickness resulting from active_service in the u s armed_forces instead relying on 78_tc_864 affd 709_f2d_1206 8th cir and its progeny respondent contends that the sec_104 exclusion is inapplicable because social_security disability insurance benefits are not paid for personal_injury_or_sickness incurred in military service within the meaning of sec_104 we are unaware of any court decision specifically addressing the applicability of sec_104 to social_security disability insurance benefits as explained below the well- established and consistent pattern of decisions in haar and its progeny compels the conclusion that the social_security disability insurance payments that mr reimels received in are not excludable from income under sec_104 sec_86 specifies that any social_security_benefit shall be treated as an amount received as a pension or annuity for purposes of certain specified code sections not including sec_104 b haar v commissioner in haar v commissioner supra this court addressed for the first time whether payments made by a nonmilitary employer to a person who retires from service with that employer are excludable from gross_income pursuant to sec_104 in haar the taxpayer suffered a hearing loss while serving in the u s air force for reasons other than disability he was discharged from the u s air force and began working as a civilian employee of the general services administration gsa he later retired from gsa on account of his hearing disability and began receiving annuity payments from the civil service retirement and disability fund he sought to exclude these payments from his taxable_income relying on sec_104 in haar v commissioner supra pincite we concluded that although the ambiguous wording of sec_104 provides some superficial support for the taxpayer’s position this circumstance was overshadowed by the nature of the civil service benefits in question we noted that the civil service retirement act u s c sec et seq is not designed to compensate for military injuries rather in determining in 78_tc_864 affd 709_f2d_1206 8th cir the taxpayer also applied for disability compensation from the veterans’ administration although the veterans’ administration determined that the taxpayer had defective hearing that was service connected it concluded that the taxpayer’s injury was not disabling to a compensable degree eligibility for civil service disability benefits the nature or cause of the disability is irrelevant the only consideration is the employee’s ability to perform his or her job we concluded because disability payments under the civil service retirement act are not paid for personal injuries or sickness incurred in military service we conclude that sec_104 did not entitle petitioner to exclude the disability payments he received in the years in issue id pincite in the 20-plus years since this court decided haar we have consistently followed it in numerous cases addressing whether benefit payments under civil service and public employee disability plans were eligible for exclusion under sec_104 see eg jeanmarie v commissioner tcmemo_2003_337 holding that civil service retirement_system disability benefits were not excludable kiourtsis v commissioner tcmemo_1996_534 holding that disability retirement income received from new york city employees’ retirement_system was not excludable french v commissioner tcmemo_1991_417 holding that civil service annuity payments from u s postal service were not excludable grady v commissioner tcmemo_1989_55 holding that disability pension received from civil service retirement and disability fund was not excludable tolotti v commissioner tcmemo_1987_13 holding that civil service disability retirement payments from u s office of personnel management were not excludable lonestar v commissioner tcmemo_1984_80 holding that civilian service disability pay received from department of the navy was not excludable c applicability of sec_104 exclusion to social_security disability insurance benefits like the civil service and public employee disability benefits considered in haar v commissioner supra and its progeny social_security disability insurance benefits do not take into consideration the nature or cause of the disability social_security disability insurance benefits are provided in title ii of the social_security act ssa u s c secs title ii provides disability insurance benefits to every individual who is insured for disability insurance benefits has not attained retirement age has filed an application_for disability insurance benefits and is under a disability u s c sec_423 see 526_us_795 for purposes of determining eligibility for disability insurance benefits the social_security act gives no consideration to whether the disability arose from service in the armed_forces or was social_security disability insurance is contributory and is designed to prevent public dependency by protecting workers and their families against common economic hazards 429_us_181 its primary objective is to provide workers and their families with basic protection against hardships created by loss of earnings due to illness or old age the disability insurance provisions are not general_public assistance laws and are not need based id see also 735_fsupp_148 d n j attributable to combat-related injuries see u s c sec_423 insured status for purposes of social_security disability insurance benefits is determined on the basis of the individual’s prior work record and not on the cause of his disability see eg u s c sec_423 c f_r sec_404 moreover the amount of social_security disability payments is computed under a formula that does not consider the nature or extent of the injury consequently under the reasoning of 78_tc_864 eligibility for social_security disability insurance benefits is conditioned on the existence of a disability which is defined as an inability to engage in any substantial_gainful_activity by reason of any medically determinable physical or mental impairment which can be expected to result in death or which has lasted or can be expected to last for a continuous period of not less than months u s c sec_423 for this purpose the beneficiary’s impairment must be of such severity that he is not only unable to do his previous work but cannot considering his age education and work experience engage in any other kind of substantial gainful work which exists in the national economy regardless of whether such work exists in the immediate area in which he lives or whether a specific job vacancy exists for him or whether he would be hired if he applied for work u s c sec_423 the monthly social_security disability insurance benefit is equal to the primary insurance amount u s c sec_423 c f_r sec_404 a the primary insurance amount is computed primarily under one of two major methods the average-indexed-monthly-earnings method or the average-monthly-wages method both of which are based on the beneficiary’s earnings record see c f_r sec_404 and its progeny mr reimels’s social_security disability insurance benefits were not paid for personal injuries or sickness resulting from military service within the meaning of sec_104 accordingly these social_security disability insurance benefits which are expressly includable in income to the extent provided under sec_86 are not eligible for exclusion under sec_104 d petitioners’ argument to distinguish haar v commissioner petitioners argue that haar is distinguishable in that the taxpayer in haar had been denied disability compensation from the veterans’ administration whereas the veterans’ administration awarded mr reimels a 100-percent service-connected disability this court has previously concluded however that haar cannot be fairly distinguished on such grounds as we stated in kiourtsis v commissioner supra contrary to petitioner’s assertions the key to the holding of haar and its progeny is not whether the taxpayer received disability compensation from the veterans administration or whether there was a specific finding that the disability was service-related haar looked to the retirement_plan under the civil service retirement act and determined that it was not designed to provide compensation_for military injuries similarly as just discussed disability insurance benefits under the social_security act are not designed to provide compensation_for military injuries e petitioners’ argument to overturn haar petitioners suggest that haar was wrongly decided and that we should no longer follow it petitioners contend that sec_104 contains no express requirement that a disability pension be received under a statute designed to compensate for military injuries they contend that under the literal language of sec_104 it is sufficient that mr reimels received his social_security disability insurance benefits on account of a disability resulting from combat-related injuries in support of their contentions petitioners rely upon 265_f2d_66 9th cir and 119_fsupp_421 petitioners’ reliance on these cases is misplaced freeman and prince involved military compensation statutes that were designed at least in part to compensate for injuries incurred during or as an incident of active military service in each case the court linked the taxpayer’s injuries to that portion of the retirement statute that awarded benefits for service- connected disabilities the instant case like haar and its progeny and unlike freeman and prince does not involve benefits received under military compensation statutes relevant legislative_history supports the view that only pensions annuities or similar allowances that are received under what are essentially military disability compensation statutes qualify for exclusion under sec_104dollar_figure specifically in responding to perceived abuses of the sec_104 exclusion congress acted to severely restrict its availability as stated in the legislative_history to the amendments of sec_104 military personnel can exclude from income pensions for personal injuries or sickness paid_by the department of defense as well as all veterans administration disability compensation the house bill eliminates the exclusion for non-combat related disability pensions for those who joined the armed_forces after date but continues the exemption for v a disability compensation or an equivalent amount_paid by the department of defense s conf rept pincite 1976_3_cb_807 emphasis added as a general principle provisions granting special tax exemptions are to be strictly and narrowly construed see 515_us_323 311_us_46 we believe this general principle has particular cogency in the instant case as previously discussed in congress reversed one example of a disability compensation statute that is designed at least in part to compensate individuals for military injuries is u s c sec_1201 under this provision military disability retirement pay is available for among other things a disability that is the proximate result of performing active_duty a disability that was incurred in the line of duty in time of war or national emergency or a disability that was incurred in the line of duty after date prior tax-free treatment of social_security_benefits by mandating that all social_security_benefits including disability insurance benefits be at least partially includable in gross_income in making this change congress gave no indication that it intended to allow an exception under sec_104 or otherwise indeed to allow an exception under sec_104 for social_security disability insurance benefits would appear incongruous with the stated purpose of sec_86 to treat more nearly equally all forms of retirement and other income that are designed to replace lost wages s rept supra pincite c b pincite this court decided 78_tc_864 over years ago on numerous occasions since congress has amended sec_104 in various respectsdollar_figure at no time has congress sought to overturn haar or to clarify the scope of the sec_104 exclusion in light of haar p rolonged see victims of terrorism tax relief act of publaw_107_134 115_stat_2435 amending sec_104 as relates to terrorist attacks taxpayer_relief_act_of_1997 publaw_105_34 sec 111_stat_1075 creating personal injury presumption for heart disease and hypertension of former police officers and firefighters for purposes of sec_104 amended by internal_revenue_service restructuring and reform act of publaw_105_206 sec_112 stat small_business job protection act of publaw_104_188 sec a 110_stat_1838 restricting sec_104 to personal physical injuries and sickness omnibus budget reconciliation act of publaw_101_239 103_stat_2379 making sec_104 inapplicable with respect to punitive_damages in connection with a case not involving physical injury or physical sickness act of date publaw_97_473 96_stat_2605 amending sec_104 with respect to amounts received by suit or agreement congressional silence in response to a settled interpretation of a federal statute provides powerful support for maintaining the status quo in statutory matters judicial restraint strongly counsels waiting for congress to take the initiative in modifying rules on which judges and litigants have relied hibbs v winn u s ___ ___ 124_sct_2276 stevens j concurring see 380_us_678 this court’s decision in haar is consistent with the commissioner’s longstanding administrative position in revrul_77_318 1977_2_cb_45 that sec_104 does not apply to a pension annuity or similar allowance received on account of active_service in a government organization other than the u s armed forcesdollar_figure this court’s decision in haar was affirmed by the court_of_appeals for the eighth circuit no court has expressly rejected it as previously discussed this court has consistently followed haar and has applied its reasoning in many cases the principle of stare_decisis strongly counsels against our now undertaking to reexamine the well-settled pattern of decision that has evolved in this court and at least one court_of_appeals consistent with longstanding administrative guidance revrul_77_318 1977_2_cb_45 holds that an individual may not exclude from gross_income civil service payments received for a disability retirement occasioned by injuries sustained during active military service acknowledging that petitioners’ position is not without force or appeal we feel compelled to conclude that any impetus for change should come from the legislature rather than this court for these reasons and adhering to this court’s reasoning in haar and its progeny we conclude that because mr reimels’s social_security disability insurance benefits were not paid as compensation_for military injuries or sickness they are not excludable under sec_104 f petitioners’ alternate contention sec_1 sec_104 petitioners make what appear to be alternate contentions on the basis of the sec_104 limitations to sec_104 essentially petitioners contend that because mr reimels meets one or several of the requirements in sec_104 petitioners are entitled to exclude mr reimels’s social_security disability insurance benefits congress enacted sec_104 to curb perceived abusesdollar_figure the relevant legislative_history explains the reasons for the amendments as follows in many cases armed_forces personnel have been classified as disabled for military service shortly before they would have become eligible for retirement principally to obtain the benefits of the special tax exclusion on the disability portion of their retirement pay in most of these cases the individuals having retired from the military earn income from other continued sec_104 provides that the exclusion under sec_104 is restricted to the classes of individuals described in sec_104 as follows individuals to whom subsection a continues to apply --an individual is described in this paragraph if-- a on or before date he was entitled to receive any amount described in subsection a b on date he was a member of any organization or reserve component thereof referred to in subsection a or under a binding written commitment to become such a member c he receives an amount described in subsection a by reason of a combat-related_injury or d on application therefor he would be entitled to receive disability compensation from the veterans’ administration for purposes of sec_104 the term combat-related_injury means personal_injury_or_sickness which is incurred as a direct result of armed conflict engagement in extra hazardous service or under conditions simulating war or caused by an instrumentality of war sec_104dollar_figure continued employment while receiving tax-free disability payments from the military h rept pincite 1976_3_cb_695 sec_104 also provides that in the case of an individual who is not described in subparagraph a or b of paragraph except as provided in paragraph the only continued petitioners argue that the social_security disability insurance benefits mr reimels received in are excludable under sec_104 because they are part of a disability pension for his combat-related_injury resulting from his exposure to agent orange petitioners also argue that the social_security disability insurance benefits are excludable under sec_104 because mr reimels is entitled to receive disability compensation from the veterans’ administration we disagree sec_104 provides no independent basis for exclusion instead consistent with express legislative intent it limits the classes of persons who otherwise might be eligible for the sec_104 exclusion thus regardless of whether mr reimels’s disability arose from combat-related injuries while he was serving in the u s armed_forces the payments in question must meet the requirements for exclusion under sec_104 for the reasons discussed above mr reimels’s social_security disability insurance benefits do not meet those requirementsdollar_figure continued amounts taken into account under subsection a shall be the amounts which he receives by reason of a combat-related_injury moreover as previously discussed the fact that mr reimels received disability compensation from the veterans’ administration does not distinguish 78_tc_864 and does not entitle mr reimels to an exclusion under sec_104 see kiourtsis v commissioner tcmemo_1996_534 sec_104 finally petitioners rely on sec_104 which provides that in the case of an individual described in sec_104 ie an individual who is in one of the classes of persons who remain eligible for the sec_104 exclusion the amounts excludable under sec_104 shall not be less than the maximum amount which such individual on application therefor would be entitled to receive as disability compensation from the veterans’ administration on the basis of this the veterans’ administration provides compensation_for service-connected disability see u s c sec providing compensation_for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a preexisting injury suffered or disease contracted in line of duty in the active military naval or air service during a period of war id sec providing compensation_for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a preexisting injury suffered or disease contracted in line of duty in the active military naval or air service during other than a period of war see also 640_f2d_231 9th cir the veterans administration’s disability benefits program is intended to compensate a veteran for impairment resulting from service- connected injuries affg tcmemo_1979_56 in general monthly compensation_for service-connected disability is paid on the basis of a rating of the claimant’s disability which is in turn based on a schedule of ratings of reductions in earning capacity from specific injuries or combination of injuries see eg u s c secs c f_r sec_4 payments of veterans’ administration benefits are tax exempt u s c sec_5301 370_us_159 since it has been the policy of the congress to exempt veterans’ benefits from creditor actions as well as from taxation provision petitioners argue that the amount of social_security disability insurance benefits to be excluded shall not be less than the disability compensation that mr reimels received in from the veterans’ administration petitioners contend that because the social_security disability insurance benefits mr reimels received in were less than his veterans’ administration disability compensation they are entitled to exclude the entire amount of social_security disability insurance benefits received we disagree for the following reasons first subsection b of sec_104 like just-discussed subsection b provides no independent basis for exclusion for petitioners to be eligible for the claimed exclusion they must meet the requirements of sec_104 see grady v commissioner tcmemo_1989_55 we have held that the social_security disability insurance benefits in question do not meet those requirements second although sec_104 is not a model of clarity its legislative_history suggests that it was intended to apply with respect to retired military personnel who do not receive the veterans’ administration benefits to which they are otherwise entitled in certain circumstances sec_104 provides such persons with a tax_benefit at least as great as the tax exemption that would have been available for the forgone veterans’ administration benefitsdollar_figure mr reimels received his entitlement to full disability benefits from the veterans’ administration the parties agree that these benefits are exempt from taxation there is no indication that congress intended sec_104 effectively to provide a second duplicate tax exclusion with respect to amounts of excludable veterans’ administration benefits that the taxpayer has actually received see kiourtsis v commissioner tcmemo_1996_534 the legislative_history to sec_104 states at all times veterans’ administration disability payments will continue to be excluded from gross_income in addition even if a future serviceman who retires does not receive his disability benefits from the veterans’ administration he will still be allowed to exclude from his gross_income an amount equal to the benefits he could receive from the veterans’ administration otherwise future members of the armed_forces will be allowed to exclude military disability retirement payments from their gross_income only if the payments are directly related to combat injuries s rept pincite 1976_3_cb_49 in other words a retired serviceman ordinarily would be unable to exclude benefit payments received for a non-combat- related injury see sec_104 and if such benefit payments otherwise meet the requirements of sec_104 however sec_104 would allow the serviceman to exclude at least as much of the payments as equals any veterans’ administration benefits which the serviceman would have been entitled to but did not receive iii conclusion we hold that the social_security disability insurance benefits mr reimels received in are not excludable from gross_income under sec_104 accordingly these benefits are includable in gross_income to the extent provided in sec_86 decision will be entered under rule
